United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 22-1742
                      ___________________________

                       Malik Laughlin; Kenneth Lewis

                            lllllllllllllllllllllPlaintiffs

              Emily Claire Hari, formerly known as Michael Hari

                      lllllllllllllllllllllPlaintiff - Appellant

                                          v.

James Stuart, Sheriff of Anoka County; Jonathon Evans, Deputy Sheriff of Anoka
   County; Lt. S. Larson, Deputy Sheriff of Anoka County; SGT Carrie Wood,
Deputy Sheriff of Anoka County; Tessa Villergas, Anoka County Deputy Sheriff;
                     Jesse Rasmussen, Anoka County Sheriff

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                                ____________

                          Submitted: October 5, 2022
                           Filed: October 21, 2022
                                [Unpublished]
                               ____________

Before COLLOTON, KELLY, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       Emily Hari appeals following the district court’s1 adverse grant of summary
judgment in her 42 U.S.C. § 1983 action. Upon careful de novo review, see Gareis
v. 3M Co., 9 F.4th 812, 818 (8th Cir. 2021) (standard of review), we affirm. We find
that summary judgment was proper as to the claims against defendants Stuart and
Wood, as the record did not show that they were personally involved in the alleged
violations of Hari’s rights. See White v. Jackson, 865 F.3d 1064, 1081 (8th Cir.
2017) (to prevail on § 1983 claim, plaintiff must show individual defendant’s
personal involvement in alleged violation).

        We agree with the district court that summary judgment was proper on Hari’s
First Amendment claims against defendants Rasmussen, Evans, and Larson, as--even
assuming the documents seized from Hari’s cell were legal mail--defendants’ actions
were isolated incidents insufficient to establish a free speech violation. See Davis v.
Goord, 320 F.3d 346, 351 (2d Cir. 2003) (isolated incident of mail tampering is
usually insufficient to establish constitutional violation; rather, inmate must show that
prison officials regularly and unjustifiably interfered with legal mail); Gardner v.
Howard, 109 F.3d 427, 431 (8th Cir. 1997) (noting generally that isolated instance
of opening legal mail will not support § 1983 action). We also agree that summary
judgment was proper on Hari’s Sixth Amendment claim against Rasmussen and
Larson, as she did not show that she was prejudiced by the disclosure of the encrypted
letter. See Ervin v. Busby, 992 F.2d 147, 150 (8th Cir. 1993) (per curiam) (evidence
of actual prejudice is necessary to show interference with right to counsel in § 1983
Sixth Amendment claim). We find that Hari’s Sixth Amendment claims against
Evans and Larson regarding the notes seized from her cell on July 11 are Heck-
barred, see Heck v. Humphrey, 512 U.S. 477, 487 (1994); Valdez v. Rosenbaum, 302
F.3d 1039, 1049 (9th Cir. 2002) (finding plaintiff’s Sixth Amendment claim, alleging


      1
      The Honorable Eric C. Tostrud, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Tony N.
Leung, United States Magistrate Judge for the District of Minnesota.

                                          -2-
that he was denied adequate contact with attorney while pretrial detainee, was Heck-
barred, as it would necessarily imply invalidity of his conviction); however, we
modify the dismissal of these claims to be without prejudice, see Sheldon v. Hundley,
83 F.3d 231, 234 (8th Cir. 1996). Finally, we find no abuse of discretion in excluding
the documents that Hari did not disclose during discovery under Fed. R. Civ. P. 37,
see Vanderberg v. Petco Animal Supplies Stores, Inc., 906 F.3d 698, 702 (8th Cir.
2018) (standard of review); and we note that the outcome of the summary judgment
motion would have been the same even if the documents were considered, cf. United
States v. Ameren Mo., 9 F.4th 989, 1008 (8th Cir. 2021) (even if district court abused
its discretion by admitting undisclosed evidence, that error was harmless because
court expressly stated that result would not be different without evidence).

      The judgment is affirmed as modified. See 8th Cir. R. 47B.
                     ______________________________




                                         -3-